DETAILED ACTION
This is the Office action based on the 16103519 application filed August 14, 2018, and in response to applicant’s argument/remark filed on December 7, 2020.  Claims 1-25 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Claim 1 recites “A method of creating an enhanced multipaction resistant ("Diamond Like Carbon") DLC coating on a surface for use on a component in a multipactor flashover occurring environment” (emphasis added).  Since the claim fails to recite any step of using the surface on any component, or placing the component in a multipactor flashover occurring environment, for the purpose of examining it will be assumed that the using the surface on a component and the placing the component in a multipactor flashover occurring environment are intentions, thus have little patentable weight.  The burden will fall on Applicant to show that a method that comprises the 

Claim Objections
Claim 21 objected to because of the following informalities:  the term “CO2” appears to have a typographical error.   For the purpose of examining it will be assumed that this term is “CO2”.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  the phrase “(a) method of a method of producing…” appears to have a typographical error.   For the purpose of examining it will be assumed that this phrase is “(a) method of producing…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint top surface and a bottom surface; (b) etching said surface with an inert gas;” (emphases added); however, the term “said surface” lacks antecedent basis.  One of ordinary skill in the art would not be clear which surface this term refers to: the top surface or the bottom surface.  It is further noted that the preamble recites “(a) method of creating a surface” but none of the steps recited in claim 5 recites creating such surface.  For the purpose of examining, it will be assumed that the surface in step (b) refers to any of the surfaces mentioned above. 
 Claims 6-17 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 5.
 
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 24 rejected under 35 U.S.C. 103 as obvious over Lukitsch (U.S. PGPub. No. 20150017468), hereinafter “Lukitsch”, in view of Lee et al. (U.S. PGPub. No. 20100047519), hereinafter “Lee”:--Claim 1: Lukitsch teaches a method for coating a tool, comprisingproviding a substrate;cleaning the substrate with ultrasonic wave ([0014])plasma etching the DLC layer using a gas comprising an inert gas, preferably argon gas ([0017, 0022]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to plasma etch the DLC layer using a gas comprising an inert gas in the invention of Lukitsch because Lukitsch teaches performing a smoothening process on the DLC layer to achieve a smooth DLC layer, but is silent about a method of smoothening, and Lee teaches that a DLC layer may be smoothened by using such method.        Although Lutkitsch is silent about using the tool in a vacuum or space environment, since the DLC layer in the invention of Lutkitsch is the same as the DLC layer taught by Applicant, it is capable of being used in a vacuum or space environment.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the tool in such vacuum or space environment.--Claim 24: Claim 1 recites “A method of creating an enhanced multipaction resistant ("Diamond Like Carbon") DLC coating on a surface for use on a component in a multipactor flashover occurring environment” (emphasis added).  Since the claim fails to 
        Since the DLC coating taught by Lukitsch as modified by Lee is the same as Applicant’s, it must be capable to be used on surface inside a cavity in a waveguide, as taught by Applicant.
Claim 2 rejected under 35 U.S.C. 103 as obvious over Lukitsch in view of Lee as applied to claim 1 above, and further in view of Nagata and Yamasaki et al. (U.S. Pat. No. 5989693), hereinafter “Yamasaki”:--Claim 2: Lukitsch as modified by Lee teaches the invention as above, wherein Lukitsch teaches that the DLC may be deposited using any technique.  Lukitsch is silent about a specific technique.Nagata teaches a technique for depositing a DLC having improved durability and corrosion-resistance (abstract, [0016-0017]), comprising depositing the DLC by using a plasma comprising a nitrogen-containing gas, such as nitrogen gas, and a fluorine-based gas, such as CF4 ([0034-0036]), wherein the fluorine and nitrogen are incorporated in the DLC to improve the durability and corrosion-resistance ([0037-0039]).      Nagata fails to teach that the fluorine-based gas may be a fluorine gas.      Yamasaki, also directed to a method of forming a fluorine-containing DLC, teaches that the fluorine-containing DLC may be deposited by using a plasma comprising fluorine gas, nitrogen gas and CF4 , wherein the amount of fluorine that is incorporated in the fluorine-containing DLC may be advantageously controlled by adjusting the ratio of the gases (Col. 9, Lines 2-12).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit the DLC in the invention of Lukitsch as modified by Lee by using a plasma comprising nitrogen gas and  fluorine gas because Lukitsch teaches that the DLC may be deposited using any technique, but is silent about a specific technique; Nagata teaches depositing a DLC by using a plasma comprising a nitrogen-containing gas, such as nitrogen gas, and a fluorine-based gas, such as CF4 would incorporate the fluorine and nitrogen in the DLC to improve the durability and corrosion-resistance, but fails to teach that the fluorine-based gas may be a fluorine gas; and Yamasaki teaches that such DLC may be deposited by using a plasma comprising fluorine gas, nitrogen gas and CF4 , wherein the amount of fluorine that is incorporated in the fluorine-containing DLC may be advantageously controlled by adjusting the ratio of the gases.        Although Lutkitsch is silent about the DLC layer resists multipaction in a multipaction flashover occurring environment, since the DLC layer in the invention of Lutkitsch is the same as the DLC layer taught by Applicant, it is capable of resisting multipaction in a multipaction flashover occurring environment.  

Claims 3 and 4 rejected under 35 U.S.C. 103 as obvious over Lukitsch in view of Lee as applied to claim 1 above, and further in view of Nagata et al. (U.S. PGPub. No. 20130196177), hereinafter “Nagata”:--Claims 3, 4: Lukitsch as modified by Lee teaches the invention as above, wherein Lukitsch teaches that the DLC may be deposited using any technique.  Lukitsch is silent about a specific technique.Nagata teaches a technique for depositing a DLC having improved durability and 4 ([0034-0036]), wherein the fluorine and nitrogen are incorporated in the DLC to improve the durability and corrosion-resistance ([0037-0039]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit the DLC in the invention of Lukitsch as modified by Lee by using a plasma comprising nitrogen gas and  fluorine gas because Lukitsch teaches that the DLC may be deposited using any technique, but is silent about a specific technique, and Nagata teaches depositing a DLC by using a plasma comprising a nitrogen-containing gas, such as nitrogen gas, and a fluorine-based gas, such as CF4 , would incorporate the fluorine and nitrogen in the DLC to improve the durability and corrosion-resistance
Claims 5-11 rejected under 35 U.S.C. 103 as obvious over Lukitsch in view of Cooper et al. (U.S. PGPub. No. 20060280946), hereinafter “Cooper”, and Lee:--Claim 5, 6, 7, 8, 9, 10, 11: Lukitsch teaches a method for coating a tool, comprisingproviding a substrate;cleaning the substrate with ultrasonic wave ([0014])forming a transition layer, such as a chromium layer and/or a metal carbide layer, on the substrate ([0015]);depositing a diamond-like carbon (DLC) layer on the substrate (Claim 11), wherein the depositing can be performed by using any deposition technique, such as evaporation, magnetron sputtering, PACVD, PECVD, CVD, HFCVD, etc. ([0022]);performing a smoothening process to achieve a smooth DLC layer (Claim 16).        Lukitsch further teaches that the chromium transition layer may be deposited by using a magnetron sputtering technique ([0016]), but is silent about the details.        Cooper, also directed to a method of forming a DLC layer on a substrate, teaches that the method comprises cleaning the substrate using an argon etching plasma, then magnetron sputter depositing a transition chromium layer on the cleaned substrate, then magnetron sputter depositing the DLC layer on the chromium layer, wherein the above steps are advantageously be performed in the same chamber ([0020-0025]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to using the method taught by Cooper comprising plasma etching the DLC layer using a gas comprising an inert gas, preferably argon gas ([0017, 0022]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to plasma etch the DLC layer using a gas comprising an inert gas in the invention of Lukitsch because Lukitsch teaches performing a smoothening process on the DLC layer to achieve a smooth DLC layer, but is silent about a method of smoothening, and Lee teaches that a DLC layer may be smoothened by using such method.        Although Lutkitsch is silent about the DLC layer resists multipaction in a multipaction flashover occurring environment, since the DLC layer in the invention of Lutkitsch is the same as the DLC layer taught by Applicant, it is capable of resisting multipaction in a multipaction flashover occurring environment.  
Claims 12-15 rejected under 35 U.S.C. 103 as obvious over Lukitsch in view of Cooper and Lee as applied to claim 5 above, and further in view of Nagata: --Claims  12, 13, 14: Lukitsch as modified by Cooper and Lee teaches the invention as 4 ([0034-0036]), wherein the fluorine and nitrogen are incorporated in the DLC to improve the durability and corrosion-resistance ([0037-0039]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit the DLC in the invention of Lukitsch as modified by Lee by using a plasma comprising nitrogen gas and  fluorine gas because Lukitsch teaches that the DLC may be deposited using any technique, but is silent about a specific technique, and Nagata teaches depositing a DLC by using a plasma comprising a nitrogen-containing gas, such as nitrogen gas, and a fluorine-based gas, such as CF4 , would incorporate the fluorine and nitrogen in the DLC to improve the durability and corrosion-resistance.  It is noted that nitrogen is an inert gas.--Claim 15: Nagata further teaches that the DLC may have a thickness 0.7-2.3 nm (Fig. 1 and 2, [0033]). 
Claim 16 rejected under 35 U.S.C. 103 as obvious over Lukitsch in view of Cooper and Lee as applied to claim 5 above, and further in view of Bailey et al. (U.S. PGPub. No. 20150132539), hereinafter “Bailey”: --Claim 16: Lukitsch as modified by Cooper and Lee teaches the invention as above, 
 
 Claims 18-23 rejected under 35 U.S.C. 103 as obvious over Lukitsch in view of Cooper, Lee, Shimizu (U.S. PGPub. No. 20020024011), hereinafter “Shimizu” and Goldstein (U.S. PGPub. No. 20050058836), hereinafter “Goldstein”:--Claims 18, 19, 20, 21, 22, 23: Lukitsch as modified by Lee and Cooper teaches the invention as in claim 5.Shimizu teaches that a DLC layer may be use as a protective coating for a lithography reticle ([0062]);Goldstein teaches that spraying a reticle with carbon dioxide snow would advantageously clean the surface of the reticle and form a solid carbon dioxide layer to protect the reticle from scratches and particles (abstract).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit the DLC layer on a reticle as a protection coating then spraying it with carbon dioxide snow to form a solid carbon dioxide layer in 
 Allowable Subject Matter
 Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 17, none of the cited prior arts teaches the feature “applying a first predetermined voltage for a first predetermined duration and a second predetermined voltage, being greater than said first predetermined voltage, for a second predetermined duration, said second predetermined duration being less than said first predetermined duration” in the context of claim 17.
Claim 25 is allowable.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 25, none of the cited prior arts teaches the feature “etching said DLC coating with an inert noble gas by applying a first voltage for a first duration and applying a second voltage for a second duration, said second voltage being greater than said first voltage, said second duration being less than said first duration” in the context of claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Response to Arguments
Applicant's arguments filed December 7, 2020 have been fully considered as follows:-- Regarding Applicant’s argument that Lukitsch does not teach the claimed invention as recited in claim 1 because Lukitsch is directed to cutting tools which would not be subjected to multipaction flashover occurring environment, as multipaction flashover occurring environment relates to a high power electromagnetic RF field within a presence of a vacuum, and that cutting tools of Lukitsch operate in an environment, i.e. machines on a factory floors and being often operated by humans, that are not subjected to such high power electromagnetic RF, this argument is not commensurate with the scope of the claim.  The claim does not include any step of subjecting the DLC layer to multipaction flashover occurring environment. Rather, this feature is presented as an intended use.         In response to Applicant's arguments that the recitation “for use on a component in multipactor flashover occurring environment” has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).-- Regarding Applicant’s argument that the Examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding that the DLC film taught by Lukitsch resists multipaction in said multipactor flashover occurring environment, this argument is not persuasive.  Applicant has failed to show any material difference between the DLC taught by Lukitsch and the DLC taught by Applicant.  Thus the DLC film taught by Lukitsch must inherently resists multipaction in said multipactor flashover occurring environment, as taught by Applicant.        According to MPEP 2112  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”, Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).        Nevertheless, the structure taught by Lukitsch is clearly capable of withstanding a vacuum, as during the magnetron sputter deposition at micro-torr pressure ([0018]) when the DLC film is formed. -- Regarding Applicant’s argument that Lukitsch does not teach the claimed invention as recited in claim 1 because Lukitsch is absent any etching the DLC layer with inert gas, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).-- Regarding Applicant’s argument that Lukitsch does not teach the claimed invention because Lukitsch requires a metal layer 14 and claim 1 does not require such intermediate layer, this argument is not commensurate with the scope of the claim.  The claim does not exclude such metal layer 14.-- Regarding Applicant’s argument that Lee would change the principle of operation of Lukitsch, this argument is not persuasive.  Lukitsch teaches smoothening process to achieve a smooth DLC layer (Claim 16), but is silent about a method of smoothening, whereas Lee teaches a method for smoothening a DLC layer ([0015, 0009]), comprising plasma etching the DLC layer using a gas comprising an inert gas, preferably argon gas ([0017, 0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to plasma etch the DLC layer using a gas comprising an inert gas in the invention of Lukitsch because Lukitsch teaches performing a smoothening process on the DLC layer to achieve a smooth DLC layer, but is silent about a method of smoothening, and Lee teaches that a DLC layer may be smoothened by using such method.-- Regarding Applicant’s argument that Nagata would change the principle of operation of Lukitsch, this argument is not persuasive.  Lukitsch teaches that the DLC may be deposited using any technique, but  is silent about a specific technique, whereas Nagata teaches a technique for depositing a DLC having improved durability and corrosion-resistance (abstract, [0016-0017]), comprising depositing the DLC by using a plasma comprising a nitrogen-containing gas, such as nitrogen gas, and a fluorine-based gas, such as CF4 ([0034-0036]), wherein the fluorine and nitrogen are incorporated in the DLC to improve the durability and corrosion-resistance ([0037-0039]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to deposit the DLC in the invention of Lukitsch as modified by Lee by using a plasma comprising nitrogen gas and  fluorine gas because Lukitsch teaches that the DLC may be deposited using any technique, but is silent about a specific technique, and Nagata teaches depositing a DLC by using a plasma comprising a nitrogen-containing gas, such as nitrogen gas, and a fluorine-based gas, such as CF4 , would incorporate the fluorine and nitrogen in the DLC to improve the durability and corrosion-resistance.  It is noted that nitrogen is an inert gas.-- Regarding Applicant’s argument that Examiner’s interpretation of claims 4, 15 is unreasonably broad, this argument is not persuasive.  Applicant fails to provide any evidence. -- Regarding Applicant’s argument that Cooper would change the principle of operation of Lukitsch, this argument is not persuasive.  Lukitsch teaches a method for coating a tool, comprising forming a transition layer, such as a chromium layer and/or a metal carbide layer, on the substrate ([0015]);depositing a diamond-like carbon (DLC) layer on the substrate (Claim 11), wherein the depositing can be performed by magnetron sputtering, then performing a smoothening process to achieve a smooth DLC layer (Claim 16).        Lukitsch further teaches that the chromium transition layer may be deposited by using a magnetron sputtering technique ([0016]), but is silent about the details.        Cooper, also directed to a method of forming a DLC layer on a substrate, teaches that the method comprises cleaning the substrate using an argon etching plasma, then magnetron sputter depositing a transition chromium layer on the cleaned substrate, then magnetron sputter depositing the DLC layer on the chromium layer, wherein the above steps are advantageously be performed in the same chamber ([0020-0025]).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to using the method taught by Cooper comprising cleaning the substrate using an argon etching plasma prior to the magnetron sputter deposition of the chromium layer in the invention of Lukitsch because Lukitsch is silent about the details of the magnetron sputter deposition, and Cooper teaches using such method would advantageously magnetron sputter deposit the chromium layer and the DLC layer using the same chamber.--Regarding Applicant’s argument that Shimizu is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Lukitsch and Shimizu are directed to forming a DLC layer as a protective layer on a substrate. --Regarding Applicant’s argument that Goldstein is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Shimizu and Goldstein are directed to using a lithography reticle.  One of ordinary skill in the art would be motivated to use the method of cleaning the lithography reticle taught by Goldstein to clean the lithography reticle in the invention of Shimizu.
 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF9to6 PCT.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713